ROBERTS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in replevin in the Muncipal Court of Youngstown wherein A. L. Findley was plaintiff and R. E. Goff was defendant. The parties, in Pennsylvania, entered into a partnership agreement for the purpose of selling automobiles by which Goff agreed “to provide his own demonstrator car to use in doing business, same to be furnished him at wholesale price.” The car which was- the subject ' of the action was originally owned by Findley and was by him turned over to Goff who used it during the continuance of the partnership relation. Goff later .took the car to Youngstown and Findley brought this action.
Goff contended that he paid for the car by giving Findley a note for $1300. Findley admitted receiving the note but contended that it was given to raise money for the business. Findley contended that title to the car remained in him; that by the law of Pennsylvania the execution and acknowledgment of some kind of written instrument was necessary to pass title to an automobile and that no such instrument ever existed; and that Goff was not now entitled to possession of the car. In the Municipal Court a “judgment” was rendered for Goff for “$1000.” The case was appealed to the Common Pleas and resulted in “a verdict for $1000” for Goff. Find-ley prosecuted error. Held:
1. The statutes and decisions thereunder in another state when in question in the courts of this state must be proved by evidence as matter of fact. 40 OS. 274. Findley failed to' make such proof of the Pennsylvania statute.
2. With regard to the Ohio statute on the transfer of automobiles the case of Todino v. Ohio Farmers Ins. Co., before this court in Jefferson county, held that failure to comply with statute did not invalidate the transfer but enly made the offender liable to a penalty.
Findley failed to prove that the possession of Gqff was unlawful. As there was no error prejudicial to the substantial rights of Find-ley, the case is affirmmed.